DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 29 October 2021.
Claims 1, 11, 14, 16, 19, and 20 have been amended.
Claims 1-3, 5-12, 14-21, and 23 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 October 2021 was filed after the mailing date of the non-final office action on 2 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that while the cited Office Action will be considered, and prior art that is recited within will not be considered unless separately cited by the Applicant on an IDS.

Response to Arguments
Applicant's arguments filed 29 October 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 12 of their response, “Claims 1-3, 5-10, and 21 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant respectfully traverses this rejection.  Nevertheless, for the sole purpose of expediting allowance and without commenting on the propriety of the Office's rejections, Applicant herein amends claim 1 as shown above. Applicant respectfully submits that these amendments render the § 101 rejection moot.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has merely argued claims 1-3, 5-10, and 21 stand rejected under 35 U.S.C. § 101; however this is not the case.  In particular, as notes in paragraphs 24-28 of the Non-Final Rejection mailed 2 August 2021, the Examiner indicated that claims 11-12, 14-15, and 23 were rejected under 35 USC 101.  As the Applicant has not addressed the rejection of these claims, the Examiner maintains that it is proper.  With respect to claims 1, the Examiner notes that these amendments appear to reflect the elements previously in claim 11, as well as indicating where a tag is location, which merely narrows the field of use, and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  It is also noted that claim 16 was not previously rejected under 35 USC 101, however it’s elements are not fully reflected in claims 1 and 11, and therefore these claims would are not found directed to patent eligible subject matter, unlike claim 16.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1, 11, and 16 with regards to placing an identification tage have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a first transmission from a broker node; determining that the first transmission indicates a first update, that includes an activity instruction for a smart meter, to a distributed ledger associated with the smart utility meter; performing an action based on the activity instruction and determining a result of the action, wherein the action includes scanning an identification tag and performing a validation of the tag to determine if the meter is at the expected location; and sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger.
The limitations of determining that the first transmission indicates a first update, that includes an activity instruction for a smart meter, to a distributed ledger associated with the smart utility meter; performing an action based on the activity 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using smart meter to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite elements that are deemed well-understood, routine, and conventional.  In particular, the claim elements of transmitting and receiving messages is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 
The dependent claims 2-3, 5-10, and 21, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, 
	
Claims 11-12, 14-15, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) performing an action; determining a result of the action that includes scanning an identification tag of a meter and performing a validation of the tag; generating a transaction summary including the result; and sending, to a broker node, a transmission including the transaction summary and indicating 
The limitations of performing an action; determining a result of the action of scanning an identification tag of a meter and performing a validation of the tag; generating a transaction summary including the result; and sending a transmission including the transaction summary and indicating performance of the action, as drafted, under the broadest reasonable interpretation, covers the performance of commercial interactions (managing sales activities), with generic computer elements as tools used to carry out the process.  In particular, the generic computer elements, “processor and memory,” and “identification tag,” are deemed generic computer elements, and are merely recited as tools to carry out the claimed invention.  Additionally, performing an action, determining a result of the action, generating a transaction summary including the result, and informing a service provider of the action in view of the transaction, is deemed analogous to a user conducting a service transaction, consuming the service, and informing the provider of the consumption, which is a commercial interaction. Thus the claim recites elements that fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of or applying the abstract idea with a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claims recite elements that are deemed well-understood, routine, and conventional.  In particular, the claim elements of transmitting messages is deemed well-understood, routine, and conventional, (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI 
The dependent claims 12, 14-15, and 23, taken individually and as an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or significantly more than the abstract idea.  In particular, the claims further recite receiving a transmission from the broker node, determining 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 9, 11, 12, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti et al. (US 2017/0206522 A1) (hereinafter Schiatti), in view of Ishida (US 2015/0276431 A1) (hereinafter Ishida), and further in view of Pambucol et al. (US 2018/0038895 A1) (hereinafter Pambucol).

With respect to claim 1, Schiatti teaches:
Receiving a first transmission from a broker node (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions).
Determining that the first transmission indicates a first update to a distributed ledger associated with the smart utility meter, the first update to the distributed ledger including an activity instruction for the smart utility meter (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions, wherein the instructions include an energy agreement from a supplier that will provide energy to the meter at an agreed upon price).
Performing an action based on the activity instruction (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter consuming and measuring an agreed upon energy supply from a supplier).
Sending, to the broker node, a second transmission indicating performance of the action by the smart utility meter, the second transmission causing the broker node to perform a second update to the distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 1 as stated above.  Schiatti does not explicitly disclose the following, however Ishida teaches:
Determining a result of the action, the action including performing an installation location determination by scanning an identification tag located in proximity to the smart utility meter and performing validation of the identification tag to determine that the smart utility meter is at an expected location (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed 

The combination of Schiatti and Ishida discloses all of the limitations of claim 1 as stated above.  Schiatti and Ishida do not explicitly disclose the following, however Pambucol teaches:
Performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the smart utility meter and performing validation of the identification tag to determine that the smart utility meter is at an expected location (See at least paragraphs 18, 20, 34, 35, and 37 which describe installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor.  The Examiner notes that a meter socket would encompass a service panel, as it is the panel where the meter is placed).


With respect to claim 2, the combination of Schiatti, Ishida, and Pambucol discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Updating an instance of a portion of the distributed ledger that is local to the smart utility meter to indicate that the first transmission was received; and updating the instance of the portion of the distributed ledger that is local to the smart utility meter to indicate performance of the action (See at least paragraph 8, 20, 51-53, and 67 

With respect to claim 3, Schiatti/Ishida/Pambucol discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising a rate contract having an address representing a location in the distributed ledger, at least one payee, and at least one payer, the rate contract specifying a bill rate based on at least one of: a time of day; a forward consumption of a resource; a reverse consumption of a resource; a peak demand; a power factor; a class of customer; or a type of payee (See at least paragraphs 4, 8, 20, 21, 29, 56, 57, and 62 which describe the contract instructions between a supplier and meter as including the payer (meter payment means), the payee (supplier), and the price of the energy supplied, wherein the price varies based on time of day and determined discounts).

With respect to claim 9, Schiatti/Ishida/Pambucol discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger, the second activity instruction including a 

With respect to claim 21, Schiatti/Ishida/Pambucol discloses all of the limitations of claim 1 as stated above.  In addition, Schiatti teaches:
Receiving a third transmission from the broker node; determining that the third transmission indicates a third update to the distributed ledger that is not associated with the smart utility meter; and ignoring the third transmission in response to determining that the third update is not associated with the smart utility meter (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter connecting to a distributed ledger network and receiving instructions from a node for actions, wherein the meter does not enact on instructions in the ledger that do not involve it).

With respect to claim 11, Schiatti teaches:
At least one processor; and a memory storing instructions that cause the at least one processor to perform operations comprising: (See at least paragraphs 4, 6, 22, and 44-47 which describe a smart utility meter that comprises a processor, memory, and a communications module).
Performing an action (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, such as booking a supplier of energy and measuring consumption).
Determining a result of the action (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger).
Generating a transaction summary including the result (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger).
Sending, to a broker node, a transmission including the transaction summary and indicating performance of the action, the transmission causing the broker node to perform an update to a distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 11 as stated above.  Schiatti does not explicitly disclose the following, however Ishida teaches:
Determining a result of an action, the action including performing an installation location determination by scanning a fixed identification code located in proximity 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida.  By confirming a meter is located in the correct location by reading local identifiers, and comparing a stored identifier with the received code, a system will predictably be able to link each meters to a specific location, thus preventing fraudulent movement of a meter.

The combination of Schiatti ad Ishida discloses all of the limitations of claim 11 as stated above.  Schiatti and Ishida do not explicitly disclose the following, however Pambucol teaches:
The action including performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to the smart 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol.  By conducting a location verification by reading and validating an identification tag of a meter socket, an electricity monitoring system will predictably prevent electricity theft and via the theft of other customer meters (See Pambucol paragraph 2).


With respect to claim 12, Schiatt/Ishida/Pambucol discloses all of the limitations of claim 11 as stated above.  In addition, Schiatti teaches:
Wherein the transmission comprises a first transmission and the operations further comprise, prior to performing the action, receiving a second transmission from the 
Determining that the second transmission indicates an update to the distributed ledger, the update to the distributed ledger including an activity instruction (See at least paragraphs 4, 6, 8, 21, 28, 49, 51-53, and 55 which describe a smart meter that receives a transmission from a node prior to performing a metering and consumption operation, wherein the transmission includes supplier files, and wherein the meter transmits a summary and payment after the transaction).
Based at least in part on receiving the second transmission, updating an instance of a portion of the distributed ledger that is local to the smart utility meter, wherein performing the action is based at least in part on the activity instruction (See at least paragraph 8, 20, 51-53, and 67 which describe updating the ledger of the distributed ledger that is local to the meter and on the network with the transaction).

With respect to claim 23, Schiatti/Sheng/Ishida discloses all of the limitations of claim 11 as stated above.  In addition, Ishida teaches:
Wherein performing the installation location determination comprises performing a hash function to determine a first unique identifier and determining that the first unique identifier matches a second unique identifier stored in the memory of the smart utility meter (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a meter reading an RFID tag in order to perform a verification of the user, wherein if the tag is not verified than not providing energy to the meter of Sheng, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida.  By confirming a meter is located in the correct location by reading local identifiers, and comparing a stored identifier with the received code, a system will predictably be able to link each meters to a specific location, thus preventing fraudulent movement of a meter.

Claims 5-8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, Ishida, and Pambucol as applied to claim 1 as stated above, and further in view of Almeida Cavoto (US 2019/0353685 A1) (hereinafter Almeida Cavoto).

With respect to claim 5, Schiatti/Ishida/Pambucol discloses all of the limitations of claim 1 as stated above.  Schiatti, Ishida, and Pambucol do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger, the second activity instruction comprising an instruction to transfer funds from an account associated with a user and to update a balance associated with the smart utility meter (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the 

With respect to claim 6, Schiatti/Ishida/Pambucol/Almeida Cavoto discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Almeida Cavoto teaches:
Determining an amount of a resource to be provided during a period of time; determining a value associated with the amount of the resource; determining that the balance is greater than the value associated with the amount of the resource; and causing the resource to be provided to a site associated with the user in response to determining that the balance is greater than the value (See at least paragraphs 8-10, 47, 57-59, 63, 64, and 65 which describe determining an amount of resources that will be consumed, determining the balance of a user’s account, determining a cost of the energy to be provided, and providing energy if the balance is greater than the cost, or not providing the energy if the balance is less than the cost).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, 

 With respect to claim 7, Schiatti/Ish /Almeida Cavoto discloses all of the limitations of claims 1, 5, and 6 as stated above.  In addition, Almeida Cavoto teaches:
Debiting the balance based on an amount of resource provided to the site and on a rate specified by a rate contract (See at least paragraphs 66, 68, and 71 which describe debiting an account of a user for the cost of the energy provided).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed 

With respect to claim 8, Schiatti/Ishida/Pambucol/Almeida Cavoto discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Almeida Cavoto teaches:
Determining an amount of a resource to be provided during a period of time; determining a value associated with the amount of the resource; determining that the balance is less than the value associated with the amount of the resource; and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter, and only providing power to a meter if the balance of the account is greater than the cost of the energy to be provided of Almeida Cavoto.  By only providing energy to a meter 

With respect to claim 10, Schiatti/Ishida/Pambucol discloses all of the limitations of claim 1 as stated above.  Schiatti, Ishida, and Pambucol do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein: the activity instruction comprises a first activity instruction and the smart utility meter is further configured to determine that a second activity instruction has been updated to the distributed ledger, the second activity instruction specifying a finite amount of a resource that the smart utility meter is permitted to provide to a user (See at least paragraphs 47, 57-59, 65, and 66 which describes a ledger informing a meter of the quantity of a resource that a supplier can provide them).
The action comprises: causing the resource to be provided to a site associated with the user; and ceasing to cause the resource to be provided to a site responsive to the finite amount of the resource being provided to the site (See at least paragraphs 8-10, 47, 57-59, 63, 64, 65, and 69 which describe providing energy to a meter in accordance to an agreed transaction, wherein the energy is ceased to be provided when the energy reaches the agreed quantity or the balance is depleted).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, Ishida, and Pambucol as applied to claim 11 as stated above, and further in view of Sheng et al. (US 2017/0228731 A1) (hereinafter Sheng).

With respect to claim 14, Schiatti/Ishida/Pambucol discloses all of the limitations of claim 11 as stated above.  Schiatti, Ishida, and Pambucol do not explicitly disclose the following, however Sheng teaches:
Wherein the identification tag comprises a RFID tag, the validation includes performing a hash function to determine a unique identifier, and the result includes determining that the unique identifier is not associated with the smart utility meter (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol, with the system and method of a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter of Sheng.  By verifying users using an RFID tag, a system can predictably ensure that only authorized people are capable of using the system, which would prevent 

With respect to claim 15, Schiatti/Ishida/Pambucol/Sheng discloses all of the limitations of claims 11 and 14 as stated above.  In addition, Sheng teaches:
Wherein the operations further comprise entering a disconnect mode in which a services switch of the smart utility meter is disconnected from providing a resource to a site in response to determining that the unique identifier is not associated with the smart utility meter (See at least paragraphs 99, 100, 124, 138, 143, and 167 which describe a meter reading an RFID tag in order to perform a verification of the user using a hash function, wherein if the tag is not verified than not providing energy to the meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the .

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, in view of Stoker et al. (US 2019/0393722 A1) (hereinafter Stoker), in view of Ishida, and further in view of Pambucol.

With respect to claim 16, Schiatti teaches:
A plurality of broker nodes, each broker node including a broker node distributed ledger that is applicable to the respective broker node (See at least paragraphs 4, 6, 8, 20, 21, 28, and 49 which describe a distributed network node nodes, wherein each node includes a copy of the ledger or only part of information in the ledger, and each node acts to broker transactions and validate transactions).
A plurality of smart utility meters configured to (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a network with smart meters connecting to a distributed ledger network and receiving instructions from a node for actions).
Receive a first transmission including an activity instruction from the plurality of broker nodes  (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which 
Perform an action based on the activity instruction (See at least paragraphs 4, 6, 8, 20, 21, 28, and 55-57 which describe a smart meter consuming and measuring an agreed upon energy supply from a supplier).
Send, to the plurality of broker nodes, a second transmission indicating performance of the action, the second transmission causing the plurality of broker nodes to perform a second update to their respective distributed ledger (See at least paragraphs 4, 6, 8, 20, 29, 44, 49, 51, 52, 56, and 67 which describe a smart meter performing actions, and generating a result and description of said actions, wherein the description is recorded on a distributed ledger, and the ledger is updated based on the received description).

Schiatti discloses all of the limitations of claim 16 as stated above.  Schiatti does not explicitly disclose the following, however Stoker teaches:
A master node including a master node distributed ledger, the master node configured to receive a customer transaction and to update the master node distributed ledger indicating occurrence of the customer transaction (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed 

The combination of Schiatti and Stoker discloses all of the limitations of claim 16 as stated above.  Schiatti and Stoker do not explicitly disclose the following, however Ishida teaches:
Determine a result of the action, the action including performing an installation location determination by scanning an identification code located in proximity to at least one smart utility meter of the plurality of smart utility meters and performing validation of the identification code to determine that the at least one smart utility meter is at an expected location (See at least paragraphs 31-35, 46, 51-55, 59, 60, and 68 which describe installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, 

The combination of Schiatti, Stoker, and Ishida discloses all of the limitations of claim 16 as stated above.  Schiatti, Stoker, and Ishida do not explicitly disclose the following, however Pambucol teaches:
Performing an installation location determination by scanning an identification tag fixed to a service panel and located in proximity to at least one smart utility meter of the plurality of smart utility meters and performing validation of the identification tag to determine that the at least one smart utility meter is at an expected location (See at least paragraphs 18, 20, 34, 35, and 37 which describe installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor.  The Examiner notes that a meter 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network includes a master node used to validate and create blocks on the ledger of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol.  By conducting a location verification by reading and validating an identification tag of a meter socket, an electricity monitoring system will predictably prevent electricity theft and via the theft of other customer meters (See Pambucol paragraph 2).

With respect to claim 17, the combination of Schiatti/Stoker/Ishida/Pambucol discloses all of the limitations of claim 16 as stated above.  In addition, Stoker teaches:
Wherein the broker node distributed ledger comprises a transaction based distributed ledger (See at least paragraph 189 which describes a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location and reporting the conclusion to a remote monitor of Pambucol.  By using a master node, a distributed ledger will predictably be able to control the security of validity of transactions.

With respect to claim 18, the combination of Schiatti/Stoker/Ishida/Pambucol discloses all of the limitations of claim 16 as stated above.  In addition, Schiatti teaches:
Wherein each smart utility meter of the plurality of smart utility meters includes a smart utility meter distributed ledger comprised of an instance of a portion of the broker node distributed ledger that is applicable to the respective smart utility meter (See at least paragraphs 4, 6, 8, 20, and 21 which describe the smart meters as acting as nodes on the network and storing a portion of the distributed ledger).

With respect to claim 20, the combination of Schiatti/Stoker/Ishida/Pambucol discloses all of the limitations of claim 16 as stated above.  In addition, Schiatti teaches:
Wherein the activity instruction comprises at least one of a rate contract or meter configuration data (See at least paragraphs 4, 8, 20, 21, 29, 56, 57, and 62 which describe the contract instructions between a supplier and meter as including the payer (meter payment means), the payee (supplier), and the price of the energy supplied, wherein the price varies based on time of day and determined discounts).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schiatti, Stoker, Ishida, and Pambucol as applied to claims 16 and 18 as stated above, and further in view of Almeida Cavoto.

With respect to claim 19, Schiatti/Stoker/Ishida/Pambucol discloses all of the limitations of claims 16 and 18 as stated above.  Schiatti, Stoker, Ishida, and Pambucol do not explicitly disclose the following, however Almeida Cavoto teaches:
Wherein the activity instruction comprises an instruction to update a balance associated with an account of a user associated with the smart utility meter (See at least paragraphs 64, 65, 68, and 71 which describe instructions transmitting to a utility meter from a distributed ledger that comprise the instructions to transform funds from a wallet of a user to update a balance of a meter).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the system and method of using a smart meter connected to a distributed ledger and network of nodes, wherein the smart meter forms a contract with a supplier using the distributed ledger, performs consumption actions with respect to the contract, and updates the ledger with the results of the actions of Schiatti, with the system and method of a distributed network of nodes, wherein the network elects a master node which can create blocks in the ledger as well as validate blocks in the ledger and the other nodes are used to validate the ledger stored within them of Stoker, with the system and method of installing smart meters in an area, wherein the smart meters receive identification codes near their installation, and wherein an encryption is used to transmit the received code and stored code, in order to identify if the codes match of Ishida, with the system and method of installing a meter into a meter socket, wherein the meter socket contains an identification tag that stores geolocation information, and wherein the meter conducts a validation of the tag in order to confirm that the meter is located at the expected location .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner

Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628